I                                                                L=/,:1*-q:,
                                                                               . gTnLEI) 5x;:: "
                Case 1:19-cr-00077-JB Document 112 Filed 02/06/20 Page 1 of 7
                                                                 UNITT} STATES DISTHICT COTJRT
                                                                  ALffiIJQUIAQUf;, I.IEW MEXICO i

I
    I                                              CoulT
                        UINTTED 9AA1E3 DT{R'€,u*x.fudELUg,zo .a:rt
    z                  o€   -77+E   DTsl'rccr Otr NEr{+'                                            ;i
                                                                                                  'E,,F
                                                                         MITCFiELL R. ELTEES
    3                                                                   . *: -. ,t CLERK
                                                                                         / rn3
    +         uxgraD    1TA'ES 6f ,araE7?L'A      )      D^TE'. ozf os lzozo
    5                          (e,-,*u,-a,r)
    t,                                                 NoTtC€. OF ^4azzaN FaA
    1                    VS,                          ftcQurrz-rAt- / OVERrqitN auztzd
     g                                                ueRrzq, oR,                DESmzsS;
    1         b4tAtnaL* f, NrssZN                     tt-lFe<,l ATf.aN dF c-eNvzcTraN
    lo                   (>*ao>nN)                     e)F 4aLlNrs g ;ND ZE
    lt
    IL                                                  C-^*^ # t:ta -         c.R,   - d06'27' -rB
    t3
    t4              Ndrcc€ aF /qoTEaN FoR AcquT-*Lt ov€)€fl'tery
    t5        &,urcrrY VEKDTLT/ o(,t DrSt-]\r'3 zQ{FaRAArra*l aF
    la        6_oNVzc_TEa^l ar couNTS T AND 7Z
    l1
    t/            NOw Cd/v\ES , t{tzctlAEl- c, Nrss€r'/l (ue<eznt -Atra?
     t1 V*u',o^nrr) tn, z-'t+E Ar3IVE ENTtrLED AczzaN, Resrecr*4uY
    AD
        i /*r.r.S Tr-+E- /IaNaRABLE eaurT- To aaRffiutzf      LaNS7DER
          I




    7t I,AN dRD€< ZN t>€f€^/D*t\/rs TavaQ oF 77-lZ-S /t4orrc>N Fo<
        1'
    ?Z , HTs AcqqeTT'AL, Cv4tz't<N Gdfl-rrlr v6PD7r/ 04, DZSt-Vs5
    73 l*tra6pATraN or LcNwzcrTa^t aF ce4NTg -7 ANt>ZZ.
          I




    Z+
    75                   A,I    771€   /+*ED'/    D€TETJDANT WZLL STATE H'-S
    z-CA€FnXnATTVE C.dNcLuSZ.ot4S AS TA \NltY THtr 1ldNot?hBLtr
    21 couRT S/+6,4LD oKDtzK *N Acq..<ErrAL, / aV€XTa-lRN &urLrf{
    2g v€RDTt:r , oR, D--!_Stvtr.ss g.ttuRi *ras{ O€ c.as1sLlr6aN

                                           "?
                                                 t-/+
         Case 1:19-cr-00077-JB Document 112 Filed 02/06/20 Page 2 of 7


I     oF c-euNrt L AN> T=.
7
7         a) fr€*GTase FQ.6Dot-lr RaSroRl*'7yon1 Ac;T g'7'.t Ac-Te.D
,+    NovETlD* lb) tqq3 oF fH€ trEDEt<,*L CZVflL* R-=<"UV9
5     A<f,s   .

 (.

1                 fre n*<?taa 4p rHE- R;.Ra oF nns Ts 0)                    Ta
              )
?     @ro(€. fihe. cDry\?ELLENa 7Nffi,e;e'f*         T€i<.tr AS SAf      ForTtl 7N
q     st+d,BE<T v, vd,Ne<)37+ bt,S,3nr1 tO L. ED' 2D nbs)
l0    97 s, 5, tldtl (rooz) r.Np wTscaNSzN Y, Yopex , 4o6 d'3'
t,     7c5i 7L L, ED, ZD ls; n2- S, c-r. tsz; (,qnz)                     ovvo   ro
      Lu*<eNrz:z      7:7S AWLZTATTON gl     ca$ES ,1','11+&€ Ft<ffi'
                                                     At t
'L
t3    *ERcz.Se Otr Retsa-faN ,rS SuBsrx^rr*u*Y DqRr2Ebtt',
I'l   a"a  (fry PRouZtrE A ctAT:1v1 oX MFArS€ 70 76RsoN 161t(4s€
,-5   Re-r-t-a=aqS
tv cpvacrlmEltr-. L+z L,(,5,L,          r$   \wBl'{dJ       ,
t1
t7         (S) ,.DrcsAL Retr:* AND &tAg'\s AND D*EN*E=.
t1     T?t€ *c-r pRovr-D€S TT\AT- A ftftSoN \NHos€ Re.tZa=au7
2a    Xq?ctSE ltAs ZWJ 9212>6N€D 7,{ y76znruN 9F 1--WS
ZI    SEcTadN lr:taf A*SE-RT- Tll*r VrOL*ffdN AS /A eLAflA o<
2A D6ar.lse 7:N A J1;DrCr:*L PRoC^ZWTNA AND oBTA=.N
L9 AW\o1R*'rE ReLE€t AGATNST A 6a/€1<Nn*{T-
L4   Cr-bt,S,c, t z,ooBt3 - t(.))
2s
7+            L+)   Rrr:e}/xcrrve                       otr r++€ /+cT ,Aft.tz€S)'
                                    ^*rvaarrd
TI To !:LL trEp€RAL ANO S7^7€ I-AW/ A^tD ftta E) PLElvta{afla^l
,^g oF TIIAT- LAw- r^(H€7Tr€< 3t*r7nr6<y oR az?Pe7(ratTl/E'./ *ND
                            P?
                                             ^++
            Case 1:19-cr-00077-JB Document 112 Filed 02/06/20 Page 3 of 7


 I
          y4U*t1a|-, ADcFr€D D€traG aR At€iz.t< TH€ Ot&rfvlg.rt<f
L        otr r-r-rS AGT. CU,. tAn e r€-. * ?oaaBB '=6) I
 7
                 \
 q     S)n+e catsrffi'EeNAL BAcxDRof oF Tt1€ Rcat+T'-
 E Wrvrua5E .D,DT=ttcryaN . " fua46 Exfr7 Ppga< ra ttt€
 a   )    &ov€j<l.tprellT, fl1e( AR€ NdT LR€r\Te> Bf 7T'. TNDfi.ryDu*Lg
     {-
     i
                       /
1 I^*n        TtJotL6i+'r- aF *5 PassesgzNca T-rtE56 rizaers Fflart
 r   I



     iAz<r*t
     .,/        . BY \ltenie      af 7"t*,       llLlHANtrY oR AS Et'trTr1-44l?rrs
1        oFNxn.lR*t-LAwgl4lr^977-+at**31-EF.Fd4SaNluKaG
l0       TN Tt+e Deu.*<*TT6N OF &|D€PAJDEV|CE/ *S                           ENDattVt'4E''lT3

Ir       FR,ot-t T?+E 62g*10r\ t
t7
            \
t7         -/ fl,+a LEGBL*TTvE l+*ra<y
           L\                                     dF a-7-1€. plau* fuPaRT
t4 fo rHE fteut$=art3 FR@Dar{ RCfoReTEa^t ALr dPt*rNL*
t5 Tt+E CflNST-E.-L4TruNAL 'eutz+aRrra Fo R, caN^E*s TA a\tAlT-
tb T71E LLW AS                        TN CnN6<&s's pavw            ra e7\ltroRcE
lt fi+E- fuu<-rEE?tz-Tt'Ra^,vDFD'
                        *)vtE-r.tDi4€t\tT PuRSa**tr P 1S oF
                                                                  -7-=.+*T-

 tg *MEttD^4lZT.tT'i k frttatty', ?TE eo4/47@            EELa6/89 77+*r
 t1 CavaRES HAS n4E . CoNsTLfLrrEaNAL- A'trHaR zry rzt eN*c-f
10  11.4. t3a9. ?u<stt*Nr T@ g€<rcaN g aF ry FaL4<TANn+
zt Ar.\4t>/AE.lr AND 77/E N€GSSA<Y ANb PBOP< 12*t<s€
AZ Et{EaDz€P 4ry ARrc.ctn !l-l Sea-uX g OF T71E €-Nrryv<**l
23 Tt+E LE.ASLATTuE ER*N<.4 HhS BA./ Gzv.d 77+€ Ptt77+A@Y
z4 'fD PRov?e       S*'7r-rTz<Y Fr<azzaa;t ruK A ca^/safll7ZaN4L
 7S vALr.tE y1*4.1 n+E st{pr<g7rte. cOt t Ar k*s B@.1 t trJrr(zll-Tt'te 77)
 2l-         ry *],/.Y-+1oRfry . T1-+E g;t,tF,RA{€ leta<Rr l+r\9
2'l Raeg;m.naptY tlfl1as2 Sucrl c-at\t6R.6grobtAL *c7eN
z-Y qnz*. D€aLEr,lEN 6 Ta gzr-t D A c-a^lsTltrL,trcoNA I
                                       P2=rt4
            Case 1:19-cr-00077-JB Document 112 Filed 02/06/20 Page 4 of 7

         ?RofrcrtoN g-rsetF. /1cwtE)/ER LTfizfr 7@ coNaREssfo'vta L
            *or?!:f{ po ry{.   l6vt'rQft€95 ,wtAY NoT () .no'z  A
         grynAfnTY R=c*r froprrstT@ Bv saqF q4             PKovtsraN oF
         ?rE eoNsTTVFg*r(r)R=7aove. Rrcurs 6R*xr@_ PV 77tE
     du,rsmtTd,                ,( (, cR€Aa€ A Rtanr ENc:€NsrsTETtr vry
             OEf,ECtr\lA oF A e-@x7r7lttrtoNAL PAoYSEaN. Bec'nut€
              ZS W-* ttrrmtrN v(qE lfiu=r3, VlG cDl\/ruzrc
         H, l?.. t3o9^
 WY=d?, 7t1/*T DJ PASSENa n+E Rats-(rToy<9 FReeOun
 R4taqerye_N ACT, gNGR€gS ATROFRL4TEL'{ CR*rZ9 -4
      ?<Y R=e*r wrz.r'rtrN *LE Wffi.            OE 4S 72avv4,-
       B€_P_r      *1, tol> caNG, L*s*. (tmz), czT+ryG S-ocaTlt
P.Rr-         -uo:

l?lurNe v- Ko\?q*dr sss u:.s-= 3rr (retu); oRdarr v
 lwc+t€u^. +0o ot,s. tn*1pt) i Farae \/. uN ) s-*s t



                    wl+d€troQ€            t   TT,E   weNz*rr      FR4YS ,tu< AN dF DqR
         otr rat€ <auRT Fd<, A(4u=T7Vt- / , otaRrat EN Gu{l-TTtr u*Dgdl
         9-K, D*r5n55tL aF F:14r<v*t-zN aF- (oNYlcrgall Oa( ?UNTF
           *ND     !-, fu{D qRryr sacH FufrQl KeE# AS T7+E c^-t
         DFI! VST. PR9S, *ND €q4€trBtE D.t 7H{ tI'rTERET oF
          y,TzQ4, _AN.D I{ Aca\pfuNc^e. W2771 fft€ su"R?t€ LAv'/ oF
         TVt_e_ l4N2 e  Yry ftt€ uttfrE7) 57-74.7E5 eoNST-Lft<rcaN
         fryt<4z4la Tft Arry|l+l AND 4ta/DAe^(T? ) AND
          I.IAY 6ob 73(Ess *vtE*EcA.

          DAra>'     ,lfi; b^"-
                                                               ,rt^tcH A gL- ,f, *995, AJ
                   OFFIGIALSEAL
                    Birdie Jones
                             ofNfl,Iiltiiao
 tiv Cornmission
:.+-
:l
     i
      -
                                              11     1++
tl
                     Case 1:19-cr-00077-JB Document 112 Filed 02/06/20 Page 5 of 7




            [t-t:o:.P€Yctr D-FEND^i                                         Ej        frEtiRv ED ,:c,< c.!-iRK,
                  fnr: AAet- 7'" NusJEll                                                 Flr'ue. trAl-\7
                 ozseg 15  t

                 ?,o*t   75t+o
                 ; ;* e.ooNYA Laerelr=an/ l- c- Er't ree
                                                k
                 Ftir-*N , Nta ?7eZ-/
            -        UArrrgD 97hle Wfr&r                  4nal7
                     323     yottr-AS     r3Lv>t*6r
                     AL-r-3LrQ t,,(&7? { u€, N tut g 1' o7-


                 Mytpnst-{Nrs;;,a-x I lor |taus
                DEFENDANT;
                                                CAgE *
       TRor or sePVrc€ BY l7'A1L                t,,o-:-*r:::)
l) fA^1 ovec. tne AcE oF tg AND Nor A Pq?f Y fo T'ffrs Ar.rro^t
        Y   S€;Rv'e> THtr €oLLowzNA: N|TTCE or lvtaAcsrt tu< Ae46T:rflL-)
{
        6y5?TUPN 6url;fl     \/€RDEr, oR, DfSnZS:; ZN/=a/?an,e4aN OF
                  CtNv'{c-rzaN OF cauNT= T- #tD TE
,Y-:::^r:"                   A copr oF ft.tE Doc,pt€AlTs oN ,*!rXAs                                                  FoLLt
    W$Y NEA*) E ,ER{ED rftE DOAqY14.1,1,3 Br ENCLOSTNG T'H€r1
     AN ENv€LoP€ AHD DEposrrEN4, fluE SALE> ENv'ELop€ wET-t+
    fHE LlNrrtr> STAI-IF.S Pd,rnt'- S€RvZcE wn4 T4e posreae- Fu<t
                                                                                                                          Tr
                                                                                                                          1




    TREPArD TT TThE AD DRErS S Havvx/ Bg tovy i
                   17uarED STAfi€3 \f,.5.rpy<7 <ogt.K
                  323 Lom*5 BcVD, Nl^/
     .?           At-Bu4 ueQdE ,         g Ttoz
                                     ^t4
+)      ro^:
  ffrtoT A Re ersTEpE> NE\N ,Y,E\rco ?RocAss Sofv.,€R                                                              .
s) m f NAME , tD D<Ess, TELETTIINE Nr,tr,r B€R   --.-_: ),_ ''
    i                 lAu'L(,.Crtnlrt(ri,do
                                     ',t/e
                     b5o-3 //,wt(sa,,t >p                                         i (# 1pl!Hntl.'f
                                                                                  i                 OFFICITd. SEAL
                                                                                                STEPHANIE RAMSEY
                                                                                                     Notary public
                     AL\uCttL QG'c(L-t */            rrt          f   -?   // 9                             'rew/Mextco
                                                                                                  State of tlervTMqlico

,)r D€1LAR€ s.11-tDER p€NALry OF reRrltRy'fu:_g*_X#rHE-Lli;                        It"9gltf,f" Exptes.Si4A.h _
                                           t.rNoar-
  oF rFa S7-Aft; oF NEW AExEct: TfK- Tl-le tro<€(,oTNG I-i
        r RkrE                 C cRRe c     r:          Dnre          ,    *)Nl_aaRa fr
                     ^^/D                                                         \\ \\(                   --K
        ;7f*#ff:*,#,-*,r-
            ,lA^t.Q.-Ol,?Et((t

             f?Roor oF ERwcs w
                                           fB.
                                                           f                             MAnL'             t
                                                                                                               +r--
Case 1:19-cr-00077-JB Document 112 Filed 02/06/20 Page 6 of 7




                      a
                         k
                         {                                                   6
                      .<
                         \                                  t& ?' t--8",'S
                                                                      i7
                                                           .s-,;{-' i\'
                                                           iY  f- .ar
                                                           , J.V".:c
                                                            Qt,,,
                                                                ,\tr| s( i!
                                                                                  s
                                                                                  (
                                                                                  c+v        ,f
                                                           'Kja)'
                                                           Y
                                                           ):a
                                                                 &.-
                                                                         ()"
                                                                             strd
                                                           R.
                                                           ru
                                                                       ti ##/co-/
                                                           H               $
                                                                          r$-

                                                              s$f-
                                                           F !$
                          tjj
                          *1
                          ,",'!t
                          i{
                                                           x:
                          +.r                               t                    So
                                                                                 Uo
                                                            l-\
                                                            A
                          .i'? :J it1
                          :*'r     i;        ; 'i   :-i                 ol:
                                                                         \/ z
                                         :
                          :i(      -*i   ,   i'     {1:
                         :i i
                                *}       i''
                                                            Vl
                                                                  0
                                                    l_,.
                          -i .+ rH                  *F
                          i:l *          E.i
                                         r=l &,              IU
                                                              F.
                                                                s rn:I$
                                                                 F-
                                                                vt    er

                                                                 A
                                                                         rr $t
                                                                         q \l
                                                                                                  r-l


                                                                         J            et
                                                                                                  lu
                                                                                                  rll
                                                                 'fl                  \)              t
                                                                 t-l     N\           c\r\
                                                                  z      t(\          J           tJ
                                                                                                  'r+     l


                                                                 f,ilo                            I
                                                                                                  i$:

                                         o
                             ,{
                                         t
                                         \)
                             ,}
                                         N
                                         t                                   .-} J_)
                                         u
                                         \
                                         L                            -/-t       4Q.-
                                         6:
                     ?                   lt                z><?
                     il ri:
                     Ll            a .1             t..
                                                             \:
                     z   r-a
                         5Z        M)


                     txu  {5
                     "IES,-
                     H\4;.{t\a
                     iBc                     B
Case 1:19-cr-00077-JB Document 112 Filed 02/06/20 Page 7 of 7




                            Iil
                            E
                            E
                            o
                            E
                            a
                            B
                            F
                            P
                            h
                        E
                        F
                        H
                        s
                        =
                        s
                        B
                        !


                        E
                        sE
                       o
                       6
                       =
                    E
                    a
                   &
                                                    D
                                                    b
                                                    \J

                                                    \N
                                                \
                   @
                   c
                   o
                                                    N
                                                    C}
                   !
                   o
                   N
                   o
                   o)
